            MEMO ENDORSED
Law Office of Meredith S. Heller PLLC                                   99 Park Avenue, Penthouse Suite
www.mshellerlaw.com                                                                 New York, NY 10016
                                                                                  Phone: (646) 661-1808
                                                                                     Fax: (646) 661-1746
                                                                             msheller@mshellerlaw.com




May 2, 2021

VIA ECF
Honorable Andrew L. Carter Jr.                                                   5/3/21
United States Courthouse
40 Foley Square
New York, NY 10007

Re:     United States v. Johnson (Dondre Myers)
        19-CR-828 (ALC)

Dear Judge Carter:

        I represent Dondre Myers in the above matter and write to request that his pretrial release
conditions be modified. On December 10, 2019, Mr. Myers appeared for a bail review hearing
before the Honorable Kevin Nathanial Fox and was ordered released on a $75,000 personal
recognizance bond to be cosigned by three financially responsible persons, along with the following
conditions of release:

        •   Pretrial Services supervision as directed;
        •   Surrender travel documents/refrain from applying for new travel documents;
        •   Travel restricted to the Southern and Eastern Districts of New York;
        •   Drug testing and treatment as directed by Pretrial Services;
        •   Home detention with location monitoring;
        •   Continue or seek employment; and
        •   No possession of a firearm, destructive device or other weapon.

        Mr. Myers has been in compliance with these requirements since at least December 2,
2020. On December 1, 2020, Mr. Myers was arrested while traveling in a car and carrying
$24,402.00. The police determined that the funds were Mr. Myers’ from a settlement. The
arrest was for a warrant that predated his federal arrest and no further action was taken in state
court. After his release, he admitted to Pretrial Services that he had not been forthcoming about
losing his job and had actually been unemployed for several weeks. Mr. Myers had obtained
new employment. Your Honor held a conference on December 15, 2020 and Mr. Myers’ bail
conditions were continued. Pretrial Services reports that Mr. Myers has been fully compliant
since then and supports this motion for modification.

        When considering an application to modify a Defendant’s bail conditions, the Court is
guided by the same 18 U.S.C. § 3142(g) factors used to determine whether bail is appropriate are
the same one the Court relies on to determine whether a bail modification is warranted, i.e., the
nature and circumstances of the offenses charged, the weight of the evidence against the
                                                                       Hon. Andrew L. Carter Jr.
                                                                                  May 2, 2021
                                                                                    Page 2 of 2

Defendant, the Defendant’s personal characteristics and criminal history, and the nature of the
danger to the community posed by the requested modification. See 18 U.S.C. § 3142(g). The
Court must impose conditions that “will reasonably assure the appearance of the [Defendant at
trial] as required and the safety of any other person and the community.” Id. See also United
States v. Fishman, No. 1:20-cr-160 (MKV), 2020 U.S. Dist. LEXIS 201796, at *3 (S.D.N.Y.
Oct. 28, 2020).

       Since the Court has last seen Mr. Myers he has successfully completed the one-year
program at Exodus Transitional Community, Inc. on February 21,2021. A copy of the letter
from Exodus is attached as Exhibit A.

        The government opposes this request but would consent to the Court removing home
detention and instituting a curfew from 9:00 pm to 9:00 am. However, those hours are
incompatible with Mr. Myers’ employment schedule. His work hours are currently 3:00 pm to
11:00 pm.

        Wherefore, for the above-stated reasons, Mr. Myers respectfully requests that his bail be
modified to remove the home detention with electronic monitoring. All other conditions would
remain in force. Should the Court wish to institute a curfew rather than simply remove the home
detention requirement, it is respectfully requested that the curfew be determined by Pretrial
Services.

Respectfully submitted,
                                                           The application is GRANTED.
                                                           So Ordered.
Meredith S. Heller
                                                                                                    5/3/21
Cc:    A.U.S.A. Mary Bracewell (via ECF)
       A.U.S.A. Ryan Finkel (via ECF)
       P.T.S. Officer Mohammed Ahmed (via email)
Case 1:19-cr-00828-ALC Document 131 Filed 05/02/21 Page 3 of 4




 EXHIBIT A
Case 1:19-cr-00828-ALC Document 131 Filed 05/02/21 Page 4 of 4
